tcmemo_1998_201 united_states tax_court commissioner of internal revenue respondent timothy s brumlik petitioner v timothy s brumlik and patricia a brumlik petitioners v commissioner of internal revenue respondent docket nos filed date burton l bruggeman for petitioners benjamin a de luna for respondent memorandum opinion parr judge these consolidated cases are before the court on respondent's motions for summary_judgment filed on date pursuant to rule the issue for decision is whether the doctrine_of res_judicata applies so as to preclude petitioners from litigating the deficiencies determined by respondent in this court respondent in the notices of deficiency dated date determined deficiencies and additions to tax as follows additions to tax sec sec sec sec sec sec year deficiency a a a b dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure big_number --- big_number big_number --- --- big_number big_number --- big_number big_number --- --- big_number big_number big_number big_number --- dollar_figure dollar_figure big_number for and sec_6653 for and sec_6653 on date petitioners filed petitions for a redetermination of the deficiencies and additions to tax for the taxable years in issue respondent filed answers to the petitions on date on date petitioners filed a petition in the u s bankruptcy court for the middle district of georgia the case all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated docket no refers to through and the notice_of_deficiency is asserted against timothy and patricia brumlik docket no refers to and the notice_of_deficiency is asserted against timothy brumlik was subsequently transferred to the u s bankruptcy court for the middle district of florida the bankruptcy court on date respondent filed in petitioners' bankruptcy proceeding a proof_of_claim and on date respondent filed an amended proof_of_claim on behalf of the united_states reflecting respondent's determination of petitioners' federal_income_tax liabilities for the years in issue respondent notified this court of the bankruptcy proceedings and pursuant to u s c sec_362 bankruptcy code this court on date stayed all proceedings in these cases the automatic_stay on date petitioners filed with the bankruptcy court an objection to respondent's proof_of_claim and a complaint for an adversary hearing regarding respondent's proof_of_claim on date a chapter trustee the trustee was appointed to replace petitioners as the debtor-in-possession on date the bankruptcy court held an adversarial hearing the hearing inter alia on petitioners' objection to respondent's proof_of_claim on date at the conclusion the hearing the bankruptcy court announced its oral findings on date based on the evidence submitted to the bankruptcy court at the date hearing the bankruptcy court entered the proof_of_claim filed by respondent included the taxable years through which are the years in issue in the instant cases as well as and which years are not before this court an order sustaining in part and overruling in part the objection to respondent's proof_of_claim allowing respondent a claim in the total amount of dollar_figure the order was modified and revised on date whereby respondent's proof_of_claim was sustained in the amount of dollar_figure on date respondent filed with the u s district_court for the middle district of florida the district_court an appeal from portions of the bankruptcy court's date order which granted the trustee's objections to respondent's claims for federal_income_tax liabilities respondent filed a second notice of appeal on date and on date the trustee cross-appealed petitioners appealed from an order of the bankruptcy court which denied their motion to alter and amend on the ground that it was made pro_se when they had counsel of record on date respondent notified this court that the bankruptcy court had lifted the automatic_stay as a discharge was granted on date on date we lifted the stay of proceedings in the instant cases and restored them to the general docket for trial on date respondent filed motions to continue the tax_court proceedings herein on the ground that petitioners would be precluded from relitigating of the dollar_figure total amount dollar_figure represents the amount allowed to respondent for through these cases once the bankruptcy court's order became final we granted respondent's motion to continue on date on date the district_court affirmed the bankruptcy court's date order and the order denying petitioners' motion to alter and amend on date petitioners filed a notice of appeal to the court_of_appeals for the eleventh circuit the eleventh circuit respondent filed a notice of appeal on or about date which was voluntarily dismissed on or about date on date the eleventh circuit held that petitioners' appeal from that portion of the district court's date order was timely and could proceed on date the eleventh circuit dismissed petitioners' appeal for lack of prosecution and the judgment became final on date on date respondent relying on the doctrine_of res_judicata filed summary_judgment motions in these cases pursuant to this court's orders dated date petitioners were directed to file on or before date responses to the summary_judgment motions at petitioners' request we extended their time to file responses to date on date petitioners moved for a further extension of time which we denied petitioners never filed a response summary_judgment is proper when the record shows that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b on the record before us there is no genuine issue as to any material fact and summary_judgment should be granted the supreme court in 333_us_591 explained that the doctrine_of res_judicata is one of judicial economy that in general prevents parties involved in prior litigation from relitigating a cause of action once a final judgment on the merits of the cause of action is rendered by a court of competent jurisdiction see also 110_tc_35 n if the bankruptcy court first decides the common tax issue its decision is to be binding upon this court under principles of res_judicata petitioners and respondent both were parties in the litigation before the bankruptcy court moreover on at least two occasions petitioners represented to the bankruptcy court that they agreed to be bound by its final order the bankruptcy court had jurisdiction to determine petitioners' federal_income_tax liabilities for the years in issue and it did so the bankruptcy court's order dated date allowing respondent's claims and setting out the specific amounts of federal income taxes owed by petitioners for each of the years in issue constituted a final and appealable judgment 90_tc_678 petitioners appealed to the district_court and then to the eleventh circuit the eleventh circuit's dismissal of the appeal rendered the decision of the bankruptcy court final for essentially all purposes 84_tc_137 once the order of the bankruptcy court becomes final with respect to respondent's tax claims generally neither the amount nor the validity of the bankruptcy court's order is subject_to review or reconsideration by this court mcquade v commissioner supra pincite accordingly the doctrine_of res_judicata is controlling in the instant cases and respondent's motions for summary_judgment will be granted to reflect the foregoing appropriate orders and decisions will be entered granting respondent's motions for summary_judgment
